DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-11 are pending, claims 1-10 have been examined in this application and claim 11 is drawn to a non-elected invention.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/14/2018 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 02/16/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hose, the input and output ports, the plurality of wing baffles from claim 1, and the lighting subsystem from claim 5, the wireless location subsystem from claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “109” has been used to designate both the input port [0019] and the one or more second attachment fixtures [0017], reference character “106” has been used to designate both the path [0019] and the wire cage enclosure [0017], reference character “108” has been used to designate both the path [0019] and the first attachment fixtures [0017].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Reference character “109” has been used to designate both the input port [0019] and the one or more second attachment fixtures [0017], reference character “106” has been used to designate both the path [0019] and the wire cage enclosure [0017], reference character “108” has been used to designate both the path [0019] and the first attachment fixtures [0017].  
Appropriate correction is required.
Claim Objections
Claims 2-10 are objected to because of the following informalities:  
laims 2-10 recite, in the preambles “A claim as in claim 1”. This should be –The remotely controlled, untethered seafloor trap of claim 1—to properly refer back to the invention of claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 “said trap” is unclear and lacks antecedent basis. It is unclear if “said trap” is referring to the “seafloor trap” recited in the preamble or the “wire-cage trap” recited earlier. “said trap” has been examined as best understood to indicate –said wire-cage trap--. 
Claim 1 line 21 “said seafloor” lacks antecedent basis, only a “seafloor trap” from the preamble has been recited.
Claim 1 line 20 “said hydrodynamic wing baffles” lacks antecedent basis and should be –said one or a plurality of hydrodynamic wing baffles--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is dependent on claim 1, and recites that the at least one sensor is operative to detect valve pressure, however Claim 1 already recites this same limitation where “at least one sensor operative to detect valve state and pressure”, and therefore claim 8 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190061890 A1) to Fiorello in view of (US 20160235046 A1) to Etienne, (US 5904666 A) to DeDecker, and (US 20130167428 A1) to Alhuwaishel.
In regards to Claim 1, Fiorello teaches a remotely controlled, untethered seafloor trap comprising:
a wire-cage trap (Fiorello; 101) for containing sea life that enter said trap; 
a frame for subsystems (Fiorello; 151) comprising a remotely controlled lifting subsystem (Fiorello; 103, [0053]); 
a first attachment fixture for attaching said wire-cage trap to said frame (Fiorello; clamps 153); 
an inflatable buoyancy bladder (Fiorello; inflatable ballasts 111 configured to provide lifting force [0036], each pressure vessel 113 part of 111); 
a second attachment fixture for attaching said inflatable buoyancy bladder to said frame (Fiorello; [0036] where 111 and 113 is connected to cage 101 and to said frame 151); 
a compressed-air cylinder (Fiorello; gas supply 115) capped by a remotely controlled valve subsystem (Fiorello; 105, 111, 117); 
said remotely controlled valve subsystem is controlled by electrical signals in response to remotely conveyed sound signals (Fiorello; [0051] where the communication system 131 configured to send and/or receive signals from/to the trap 100, including sonar system); 
said remotely controlled valve subsystem comprises a compressed-gas input port and output port (Fiorello; where one end of 117 receives gas and the other end of 117 allows gas to exit into each of 113); 
one or a plurality of hydrodynamic wing baffles (Fiorello; 109, 109a-b); 
said hydrodynamic wing baffles operative to maintain a fixed orientation of said wire-cage enclosure relative to said seafloor during submergence (Fiorello; [0034] where 109 is constructed to provide directional control); 
(Fiorello; see FIG 1A, where a hose is connected from the end of 117 to each of the inflatable ballasts 113 in 111); 
said remotely controlled valve subsystem comprises: 
an electrically controlled valve (Fiorello; 117); 
an electric power source (Fiorello; battery 104).
While Fiorello teaches having a communication system to send and/or receive signals from/to the trap 100 utilizing a sonar system [0051], Fiorello fails to explicitly teach 
a sound-to-electric transducer operative to convert sound signals to analogous electrical signals; 
an electric-to-sound transducer operative to convert electrical signals to analogous sound signals; 
said sound-to-electric transducer and said electric-to-sound transducer comprise a two-way communications capability using sound waves and a water medium; 
said remotely controlled valve subsystem comprises:
said sound-to-electric transducer; 
said electric-to-sound transducer;
a microcontrolled processing unit; 
at least one sensor is operative to detect valve state and pressure; 
said at least one sensor operative to convey sensor data to said microcontrolled processing unit; 
said microcontrolled processing unit conveys said sensor data to said electric-to- sound transducer; 
said electric-to-sound transducer generates an analogous sensor-data sound signal
and wherein the frame for subsystems is a wire-cage enclosure for subsystems.
(Etienne; Ultrasound transducer 58) operative to convert sound signals to analogous electrical signals (Etienne; through active echo system 54); 
an electric-to-sound transducer (Etienne; where the ultrasound transducer 58 serves as both) operative to convert electrical signals to analogous sound signals (Etienne; through active echo system 54, see Abstract); 
said sound-to-electric transducer and said electric-to-sound transducer comprise a two-way communications capability using sound waves and a water medium (Etienne; see Abstract, where the ultrasound transducer detects sonar signals transmitted by the boat, and transmits echo pulses back to the boat); 
said remotely controlled valve subsystem comprises:
said sound-to-electric transducer; 
said electric-to-sound transducer; (Etienne; where the ultrasound transducer 58 performs both functions)
a microcontrolled processing unit (Etienne; microprocessor 70); 
at least one sensor operative to detect pressure (Etienne; 82) (Fiorello; [0013] static pressure sensor); 
said at least one sensor operative to convey sensor data to said microcontrolled processing unit (Etienne; see FIG 5 where the sensor communicates with the active echo system 54 which comprises the microprocessor); 
said microcontrolled processing unit conveys said sensor data to said electric-to- sound transducer; 
said electric-to-sound transducer generates an analogous sensor-data sound signal (Etienne; [0036] where the sensor data is transmitted to the echo system 54, which uses echo pulses through the transducer to communicate).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fiorello such that its controller and communication system specifically has sound-to-electric and electric-to-sound transducers as taught by Etienne. A transducer is used to convert signals and provide commands to systems in a way that can be understood. Having a communicative transducer would allow for a user to easily interact with the device at a distance while continuing to gain feedback from said device.
Fiorello and Etienne fail to explicitly teach wherein the at least one sensor is operative to detect valve state and pressure and wherein the frame for the subsystem is a wire-cage enclosure for subsystems.
DeDecker teaches wherein the at least one sensor is operative to detect valve state and pressure (DeDecker; see FIG 3, Col 1 lines 50-67, Col 2 lines 1-11, where the sensor detects pressure across the valve and can determine if air is flowing and thus whether it is opened or closed).
Fiorello and DeDecker are analogous art from similar fields of endeavor; i.e. devices with electrically automated valve systems which open and close to allow airflow based on commands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor to detect pressure and valve state as taught by DeDecker on the device of Fiorello as modified by Etienne. This sensor is advantageous because it allows a user to assess possible air bladder leakages and low pressure from the air supply systems to determine whether or not the cylinders are empty.
Fiorello as modified by Etienne and DeDecker fail to teach wherein the frame for the subsystem is a wire-cage enclosure for subsystems.
(Alhuwaishel; enclosure 12b, as seen in FIG 3).
Fiorello and Alhuwaishel are analogous art from similar fields of endeavor, i.e. sea trap systems utilizing wireless control systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Fiorello as modified by Etienne and DeDecker such that it is a wire cage enclosure as taught by Alhuwaishel. The wire cage enclosure provides protection and prevents crustaceans, fish, and other sea life from damaging the control systems.

In regards to Claim 2, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said compressed-air cylinder (Fiorello; gas supply 115) capped by said remotely controlled valve system is modular and can be selected based on predetermined said wire-cage trap weight and depth (Fiorello; [0039] where the supply can be any suitable size tank or number of tanks to lift the weight).  

In regards to claim 3, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said remotely controlled valve subsystem is modular and can accommodate selected battery capacities based on predetermined submergence duration (Fiorello; [0033] where one or more batteries 104 can be sized and positioned to be placed inside the cage, where more batteries 104 would increase the capacity as needed).  

In regards to claim 4, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said inflatable buoyancy bladder (Fiorello; 111, 113) is modular and can be selected based on predetermined said wire-cage trap weight and depth (Fiorello; [0036] where the pressure vessel 113 can be any suitable size and/or internal volume to provide lifting force).  

In regards to claim 5, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said inflatable buoyancy bladder comprises a lighting subsystem to enable visible location during darkness hours (Fiorello; [0045] where the state sensor 123 can include an emitter such as a light emitter).  

In regards to claim 6, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said inflatable buoyancy bladder comprises a wireless location subsystem providing wirelessly disseminated location coordinates (Fiorello; [0044] where the state sensor 123 can include at least one of a position sensor (GPS unit or location sensor), where [0030] the controller transmits these signals).  

In regards to claim 7, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said at least one sensor is operative to detect valve on-or-off state (DeDecker; see FIG 3, Col 1 lines 50-67, Col 2 lines 1-11, where the sensor detects pressure across the valve and can determine if air is flowing and thus whether it is opened or closed/on or off).  

In regards to claim 8, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said at least one sensor is operative to detect valve pressure (DeDecker; see FIG 3, Col 1 lines 50-67, Col 2 lines 1-11, where the sensor detects pressure across the valve). 



9PATENT APPLICATION InIn regards to claim 9, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said at least one sensor is operative to detect valve depth (Fiorello; [0013] altimeter, static pressure sensor).  

IIn regards to claim 10, Fiorello as modified Etienne, DeDecker, and Alhuwaishel teach a claim as in claim 1 further comprising: said at least one sensor is operative to detect valve location (Fiorello; [0044] where the state sensor 123 can include at least one of a position sensor (GPS unit or location sensor) thus the relative location of the valve).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9889905 B2 to Albertson teaches an inflatable bladder which inflates upon receiving a transmission from a remote transmitter using a CO2 canister.
US 6739924 B1 to Groen is a remotely controlled buoy which teaches an actuator which releases a reel upon receiving a wireless signal.
US 4262379 A to Jankiewiez teaches a floater which automatically surfaces upon receiving a wireless signal. 
US 3852908 A to Christopher teaches a pneumatic apparatus which fills bladders in subsequent cages with air, allowing all to float to the top at once.
US 20030075096 A1 to Leonard teaches a gas source and gas control mechanism which is connected to a power source, microprocessor, depth sensor, and input panel, and is designed to control an object to move it in the water.
US 5496136 A to Egan teaches a flexible air bladder connected to a valve where the bladder is controlled to inflate and automate vertical ascending and descending motions.

US 7112111 B1 to King teaches a buoyancy chamber which, when submerged, is intended to sink to the bottom of a tank and remain there for a set amount of time before inflating and rising back to the top.
US 6510107 B2 to Diachock is a buoyancy device which is controlled using a battery, depth sensor, and data acquisition unit. 
US 4034693 A to Challenger teaches a trap which utilizes a compressed air cylinder, a controller, and valves to release air into bladders to inflate them and automatically raise the trap.
WO 2017042786 A1 to Segura teaches a device where the floats are automatically inflated to lift trap.
US 20180170486 A1 to Sinclair teaches a bladder which is inflated through a control unite controlling valves, memory, a processor, and sensors used to raise or lower a structure.
US 4237645 A to Kinser teaches a wire cage trap connected to a float.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647